DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Wang on 03/16/2022.
The application has been amended as follows: 
Regarding claims 1-6, the claims are cancelled.
Regarding claim 11, the phrase “The method according to Claim 1” has been replaced with the phrase --The method according to claim 7--
Regarding claim 16, the claim has been rewritten to read --The method according to Claim 7, wherein the multiple electrodes are part of a catheter apparatus comprising at least one interstice that is defined by four wire helix segments from two immediately adjacent right-handed wire helixes and two immediately adjacent left-handed wire helixes that are plainly or bi-axially woven into each other; and wherein a therapeutic assembly wraps around only one of said four wire helix segments to stabilize the interstice.--

REASONS FOR ALLOWANCE
Claims 7-11 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach “A method for treating diabetes, a diabetes-associated condition or disorder thereof suffered by a subject, comprising (1) placing multiple electrodes within at least one renal artery of the subject and against a blood vessel wall of the at least one renal artery; (2)adhering a surface electrode on an external surface of the subject; and (3) releasing a therapeutically effective amount of radiofrequency energy through at least one of the multiple electrodes to nearby tissues so as to increase the temperature of the nearby tissues and induce a thermal alteration of the nearby tissues; wherein said treating and said “therapeutically effective” refer to reversing, alleviating, inhibiting the progress of, or preventing the diabetes or the diabetes-associated condition or disorder, or the symptoms thereof in said subject, and wherein the method further comprises decreasing fasting plasma glucose level of the subject from 9.64 mmol/L down to 5.12 mmol/L; decreasing fasting insulin level of the subject from 16.19 mIU/mL down to 5.07 mIU/mL; decreasing homeostasis-model assessment of insulin resistance (HOMA-IR) of the subject from 6.95 down to 1.15; or damaging nerve and decreasing renal tissue noradrenaline of the subject from 585.5pg/g down to 187.7 pg/g three: months after step (3) is carried out.
The examiner has cited Zarins (US 2008/0255642 A1), Sobotka (US 2011/0207758 A1), DONG (US 2017/0224415 A1), Hyodoh (US 2003/0040772 A1), and Danek (US 7,425,212 B1) as the most pertinent prior art references, which each disclose systems and methods comprising some of the claimed limitations, as discussed in the nonfinal rejection dated 02/28/2022.
However, these references fail to explicitly disclose the specifically claimed limitations of “decreasing fasting plasma glucose level of the subject from 9.64 mmol/L down to 5.12 mmol/L; decreasing fasting insulin level of the subject from 16.19 mIU/mL down to 5.07 mIU/mL; decreasing homeostasis-model assessment of insulin resistance (HOMA-IR) of the subject from 6.95 down to 1.15; or damaging nerve and decreasing renal tissue noradrenaline of the subject from 585.5pg/g down to 187.7 pg/g three: months after step (3) is carried out.”
No other prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/N.S.B./Examiner, Art Unit 3794